                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 AT NASHVILLE

JOHN DOES #1-3, individually and on )
behalf of others similarly situated,)
                                    )
        Plaintiffs,                 )
                                    )
v.                                  )     No. 3:19-cv-00532
                                    )     District Judge Waverly D. Crenshaw, Jr.
WILLIAM B. LEE, Governor            )
of the State of Tennessee, and      )
DAVID B. RAUSCH,                    )
Director of the Tennessee Bureau of )
Investigation, and TONY C. PARKER, )
Commissioner of the Tennessee       )
Department of Correction,           )
in their official capacities,       )
                                    )
        Defendants.                 )
______________________________________________________________________________

   JOINT MOTION TO STAY DETERMINATION ON PLAINTIFFS’ MOTION TO
                        CERTIFY RULE 23(B)(2) CLASS
______________________________________________________________________________

       Plaintiffs and Defendants in this case hereby jointly move this Court to stay its

determination on Plaintiffs’ Motion to Certify Rule 23(b)(2) class until after the initial case

management conference in this case, scheduled for September 16, 2019. In support of this motion,

the parties would show the Court as follows:

       1.     Plaintiffs filed this action on June 26, 2019. The next day they filed a Motion to

Certify Rule 23(b)(2) Class. (Doc. 4 Page ID# 43.)

       2.     Defendants filed a response opposing certification of a class on August 19, 2019.

(Doc. 26 Page ID# 167.)

       3.     Pursuant to Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure, the Plaintiffs

filed an Amended Complaint on September 3, 2019.



    Case 3:19-cv-00532 Document 32 Filed 09/04/19 Page 1 of 3 PageID #: 208
        4.      In light of the Amended Complaint, the parties agree that Defendants should be

given the opportunity to file an additional or revised response to the Motion to Certify Rule

23(b)(2) class if they desire. Likewise, Plaintiffs should be given the opportunity to file a reply to

any additional or revised response filed by Defendants.

        5.      It may also be necessary for Plaintiffs and/or Defendants to conduct discovery on

issues related to class certification.

        For all of these reasons, the parties respectfully request that this Court stay any ruling on

Plaintiffs’ Motion to Certify Rule 23(b)(2) Class until after the initial case management conference

scheduled for September 16, 2019. Deadlines for any additional responses and replies, as well as

parameters for discovery on the class action issues, can be finalized at that conference.



                                                      Respectfully submitted:

                                                      HERBERT H. SLATERY III
                                                      Attorney General and Reporter

                                                      s/ Dianna Baker Shew
                                                      Dianna Baker Shew, BPR # 012793
                                                      Senior Assistant Attorney General
                                                      Office of the Attorney General and Reporter
                                                      P.O. Box 20207
                                                      Nashville, TN 37202-0207
                                                      dianna.shew@ag.tn.gov
                                                      (615) 532-1969

                                                      s/ Stephanie A. Bergmeyer
                                                      Stephanie A. Bergmeyer, BPR # 027096
                                                      Senior Assistant Attorney General
                                                      Office of the Tennessee Attorney General
                                                      P.O. Box 20207
                                                      Nashville, TN 37202-0207
                                                      stephanie.bergmeyer@ag.tn.gov
                                                      (615) 741-6828

                                                      Counsel for the Defendants


                                                  2

    Case 3:19-cv-00532 Document 32 Filed 09/04/19 Page 2 of 3 PageID #: 209
                                       s/ W. Justin Adams
                                       W. Justin Adams, BPR #022433
                                       Bone McAllester Norton PLLC
                                       511 Union Street, Suite 1600
                                       Nashville, Tennessee 37219
                                       wjadams@bonelaw.com

                                       s/Kyle F. Mothershead
                                       Kyle F. Mothershead, BPR # 022953
                                       The Law Office of Kyle Mothershead
                                       414 Union Street, Suite 900
                                       Nashville, Tennessee 37219
                                       kyle@mothersheadlaw.com

                                       s/ Benjamin K. Raybin
                                       Benjamin K. Raybin, BPR # 029350
                                       Raybin & Weissman, P.C.
                                       424 Church Street, Suite 2120
                                       Nashville, Tennessee 37219
                                       braybin@nashvilletnlaw.com

                                       s/ Patrick T. McNally
                                       Patrick T. McNally, BPR # 010046
                                       Weatherly, McNally & Dixon, PLLC
                                       424 Church Street, Suite 2260
                                       Nashville, Tennessee 37219
                                       pmcnally@wmdlawgroup.com

                                       Counsel for the Plaintiffs




                                   3

Case 3:19-cv-00532 Document 32 Filed 09/04/19 Page 3 of 3 PageID #: 210
